It is a great honour for me to address, on behalf of the people of Mozambique, the General Assembly, the world’s highest forum for political and diplomatic discussion, at its seventy-first session.
I would first like to congratulate the President on his election to lead the Assembly at this session and to thank the outgoing President, Mr. Mogens Lykketoft, for the dedication with which he has fulfilled his mandate in the context of achieving fundamental commitments, namely, the Addis Ababa Action Agenda on financing for development, the 2030 Agenda for Sustainable Development, the Sendai Framework for disaster risk reduction and the Paris Agreement on Climate Change. As we celebrate the first anniversary of the adoption of these important instruments, we are pleased to see that the world and the United Nations system have been making progress with their implementation. Despite those developments, however, we are cognizant of the challenges that remain.
The theme for this session of the Assembly — “The Sustainable Development Goals: a universal push to transform our world” — could not be more appropriate, as the year 2016 has ushered in a new era for implementing the global development agenda. The 2030 Agenda for Sustainable Development reflects the collective ambition for and global consensus on the importance of accelerating the creation of the conditions for ensuring that our efforts to eradicate poverty and build sustainable development are people-centred. The Sustainable Development Goals (SDGs) therefore represent a tool with enormous potential for triggering profound changes in our vision for development and ensuring that no country or individual is left behind.
The major challenge to the Sustainable Development Goals lies in their implementation, particularly with regard to their alignment with global, regional and national instruments and resources, their financing, monitoring and evaluation of progress, and their inclusiveness. By integrating the dimension of peace and stability, the Sustainable Development Goals acknowledge the inseparability of peace and development and the need for each to be strengthened. Only in this way can we build peaceful, just and inclusive societies, for which genuine political will is required. For this process to succeed, we urgently need to reposition the United Nations system so that it can respond to current realities.
There can be no doubt that the global transformation that the SDGs are aiming to achieve will require structural changes in the way we design and implement our major national development agendas in the short, medium and long term. In that regard, Mozambique’s 2015-2019 five-year Government programme, our blueprint for governance, already reflects some of the principles and the three dimensions of sustainable development.
In order to mainstream, monitor and report on our implementation of the Sustainable Development Goals, we recently established a national reference group comprising representatives from the Government, Parliament, civil society, the private sector and cooperating partners. The group’s task is to follow up on progress on the indicators selected to assess targets up to 2030, as well as to deal with policy measures, funding possibilities and any factor that may have an effect on the successful implementation of the Sustainable Development Goals. Through the group’s broad-based intervention, our goal is to make the implementation of the Sustainable Development Goals more inclusive, consistent and transparent, and something which all the various stakeholders can feel part of.
The third International Conference on Financing for Development, held in Addis Ababa in July 2015, recommended that countries use their own frameworks and means to respond to the new development agenda. The Conference advised Member States to develop comprehensive and integrated funding strategies that go beyond traditional procedures for public budgeting. In that context, and as part of our commitment to continuing to mobilize more resources, Mozambique has established a national fund for sustainable development. In addition, we have begun evaluating the flow of development financing, with the aim, on the one hand, of facilitating a system for viewing the development results for each of the country’s available financial flows, and, on the other hand, of exploring options for the coherent integration of Government priorities with those of the international agenda.
To complement the foregoing efforts, we continue to urge the revitalization of the Global Partnership for Sustainable Development and support for the relevance of the principle of shared but differentiated responsibility. We also advocate for the importance of ensuring that partners honour their commitments undertaken within the framework of the internationally agreed development goals and of the predictability of development aid, based on the provisions of the Paris Declaration on Aid Effectiveness. With the help of those tools we will be able to establish sound institutional foundations for the efficient and effective implementation of the 2030 Agenda for Sustainable Development, helping to fulfil the “universal push to transform our world”.
Making our global agenda a reality requires a collective commitment on the part of all of us to strengthening multilateral institutions. To that end, we continue to believe firmly in the importance of reforming the United Nations as a whole and the Security Council in particular, as well as changing the architecture of international financial institutions on the basis of the Addis Ababa Action Agenda and improving cooperation between the United Nations and regional economic organizations, particularly where the prevention and resolution of conflicts are concerned.
As we meet today in this Hall, we reaffirm our commitment to the purposes and principles of the Charter of the United Nations, a universal Organization with a mandate to maintain international peace and security and to defend human rights. We recognize the United Nations as an essential platform for political and diplomatic discussion and international cooperation on peace and development. In that regard, we would like to express our appreciation for the excellent and successful job that Secretary-General Ban Ki-moon has done in completing his mandate to lead the Organization for two terms. We hope that under its soon-to-be-elected incoming Secretary-General, the United Nations will strengthen its relations with Mozambique, particularly in terms of helping us to implement the Sustainable Development Goals. We also look forward to seeing the implementation of reforms that will make our Organization more democratic, more representative and better able to serve all nations and peoples of the world.
In conclusion, I would like to reiterate our commitment to continuing our exemplary cooperation with the United Nations and all its Member States in order to achieve our noble objectives, particularly the Sustainable Development Goals, and to build a prosperous, peaceful world for the benefit of all its peoples.
